Citation Nr: 0410851	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from December 1966 to 
September 1968.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The veteran testified at a personal hearing before the undersigned 
sitting at the RO in May 2003.  The Board notes that the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability appears to 
have been raised on behalf of the veteran at his personal hearing.  
Since that issue has not been adjudicated by VA, it is referred to 
the RO for appropriate action.

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The veteran testified at his May 2003 hearing that he was 
hospitalized for his service connected post-traumatic stress 
disorder (PTSD) at the Brockton VA Medical Center (MC) in the 
middle of 2002.  Although VA treatment records through March 2003 
are on file, no hospital report from the Brockton VAMC for 2002 is 
included.

When VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding with 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Board also notes that it was contended on behalf of the 
veteran at his May 2003 hearing that he should be provided a 
current VA psychiatric examination.  

Based on the above, this case is being REMANDED for the following 
actions:  

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should be requested to provide the names, 
addresses, and dates of treatment of any health care providers who 
have treated him for his service-connected PTSD since January 
2000, to include the VA hospitalization at the Brockton VAMC in 
mid 2002.  After securing the necessary authorization, VA should 
attempt to obtain copies of any pertinent treatment records 
identified by the veteran that have not been previously secured.  
If VA is unsuccessful in obtaining any medical records identified 
by the veteran, it should inform the veteran of this and request 
him to provide copies of the outstanding medical records.  If VA 
is unable to obtain the VA hospitalization records for mid 2002, a 
written statement to this effect should be added to the claims 
file.

3.  The veteran should then be afforded an appropriate VA 
examination to determine the severity of his service-connected 
PTSD.  The veteran's VA claims folder must be made available to 
and be reviewed by the examiner.  The examiner should describe all 
symptomatology due to the veteran's service-connected PTSD.  If 
possible, any nonservice-connected symptomatology should be 
distinguished from symptomatology due to PTSD.  The examiner must 
assign a numerical code under the Global Assessment of Functioning 
Scale provided in the Diagnostic and Statistical Manual for Mental 
Disorders and the definition of the numerical code assigned must 
be included.  The examiner must report occupational and social 
impairment, to include deficiencies in work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike setting); 
or the inability to establish and maintain effective 
relationships.  The examiner must also report whether there is 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name present.  The examiner must also provide 
an opinion as to the extent the veteran's service-connected PTSD 
interferes with his ability to obtain and maintain substantially 
gainful employment.  A complete rationale for any opinions and 
conclusions expressed should be included in the examination 
report.  The report prepared should be typed.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  Thereafter, VA should readjudicate the veteran's claim for a 
rating in excess of 50 percent for his service-connected PTSD, 
taking into consideration any and all evidence that has been added 
to the record since its last adjudicative action.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a Supplemental Statement of the 
Case, which should include a discussion of 38 C.F.R. § 3.321(b)(1) 
(2003), and given an appropriate opportunity to respond.  The case 
should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




